Exhibit 10.2

 



PROMISSORY NOTE

 

$33,635,000.00 Charleston, South Carolina   August 26, 2013

 

 

 

FOR VALUE RECEIVED, TS TALISON ROW, LLC ("Maker"), a Delaware limited liability
company, having an office at 19950 West Country Club Drive, Suite 800, Aventura,
Florida 33180, Attn: Bert Lopez, promises to pay to NEW YORK LIFE INSURANCE
COMPANY ("Holder"), a New York mutual insurance company, having its principal
office at 51 Madison Avenue, New York, New York 10010-1603, or order, without
offset, at its principal office in New York, New York, or at such other place as
may be designated in writing by Holder, the principal sum of Thirty-Three
Million Six Hundred Thirty-Five Thousand and No/100 Dollars ($33,635,000.00),
lawful money of the United States of America, together with interest thereon at
the rate ("Interest Rate") of four and six hundredths percent (4.06%) per annum.
Interest only installments in arrears shall be payable in monthly payments of
One Hundred Thirteen Thousand Seven Hundred Ninety-Eight and 42/100 Dollars
($113,798.42) commencing October 10, 2013 and payable on the tenth (10th) day of
each and every month thereafter until and including September 10, 2016.
Thereafter, this Note shall be payable in monthly payments of principal and
interest of One Hundred Sixty-One Thousand Seven Hundred Forty-Five and No/100
Dollars ($161,745.00), commencing on the tenth (10th) day of October, 2016, and
payable on the tenth (10th) day of each and every month thereafter until and
including September 10, 2023 ("Maturity Date"). The foregoing monthly payments
of interest only or of principal and interest are sometimes collectively
referred to as “Payments”. In addition, on the Maturity Date, Maker shall pay to
Holder the entire unpaid principal balance of this Note, together with all
interest then accrued thereon pursuant to this Note and all other Obligations
(as hereinafter defined) then unpaid pursuant to the Loan Instruments (as
hereinafter defined). Holder shall apply each Payment, when received, first to
the Obligations, other than principal and interest, which are then due and
payable, but only if so elected by Holder in its sole and absolute discretion,
and then to the payment of accrued interest on the outstanding principal balance
hereof and the remainder to the reduction of such principal balance. Interest,
if any, from the date of disbursement through and including September 9, 2013,
is due and payable on the date of this Note and shall be computed on the basis
of the actual number of days in such period over a 360 day year.

 

This Note is secured by, among other things, (a) a Mortgage, Assignment of
Leases and Rents and Security Agreement and Fixture Filing ("Mortgage"), dated
as of the date hereof, granted by Maker to Holder and encumbering premises and
other property ("Secured Property") more particularly described in the Mortgage
and (b) an Assignment of Leases, Rents, Income and Cash Collateral, dated as of
the date hereof, from Maker to Holder. Obligations, Loan Instruments and all
other capitalized terms used in this Note and not expressly defined herein shall
have the meanings assigned to such terms in the Mortgage. The terms and
provisions of the Loan Instruments, other than this Note, are hereby fully
incorporated into this Note by reference.

 

In the event that electronic fund transfer debiting is established for regularly
scheduled payments under the Loan Instruments, Maker will cooperate with Holder
and provide such documentation as is required to effectuate such payments by
electronic fund transfer debit transactions through the Automated Clearing House
network. Once the payment authorization is established, the failure of the
electronic funds transfer debit entry transaction to be timely completed, for
whatever reason, other than Holder’s failure to initiate the debit, shall not
relieve Maker of its obligations to make all payments required hereunder or
under the other Loan Instruments when due, and to comply with Maker’s other
obligations under the Loan Instruments.

 



 

 

 

 

From and after the earlier to occur of an Event of Default or the Maturity Date,
the aggregate amount of the Obligations shall automatically bear interest at an
annual rate ("Increased Rate") equal to the Interest Rate plus five percentage
points, unless compliance with applicable law requires a lesser interest rate,
in which event the aggregate amount of the Obligations shall bear interest at
the maximum rate permitted by law. After such occurrence, the Increased Rate of
interest shall apply to the Obligations both before and after any judgment on
the Obligations evidenced by this Note.

 

Any default in the making of any Payment or in the making of any payment due
pursuant to Section 1.04 of the Mortgage or in the making of any other deposit
or reserve due pursuant to any Loan Instrument on the date the same is due will
result in loss and additional expense to Holder in servicing the Obligations,
handling such delinquent payments and meeting its other financial obligations.
Accordingly, upon the occurrence of any such default, Maker shall pay, without
regard to any grace periods, a late charge ("Late Charge") of four percent (4%)
of each such overdue payment. Maker agrees that (a) the exact amount of such
loss and additional expense is extremely difficult, if not impossible to
determine, (b) the Late Charge is a reasonable estimate of such loss and expense
and therefore does not constitute a penalty and (c) in addition to, and not in
lieu of, the exercise of any other remedies to which Holder may be entitled,
Holder may collect from Maker all Late Charges for the purpose of defraying such
loss and expense, unless applicable law requires a lesser such charge, in which
event Holder may collect from Maker a Late Charge at the maximum rate permitted
by applicable law, and in no event shall such charge, if construed to be
interest, together with other interest to be paid on the indebtedness evidenced
by this Note or indebtedness arising under any instrument securing the payment
hereof, exceed the maximum interest permitted under the laws of the State.

 

Maker may not prepay the Obligations prior to October 10, 2015 ("Closed
Period"). On or at any time after October 10, 2015, Maker may prepay the
outstanding principal balance of this Note (in whole but not in part), together
with accrued interest thereon to the date of prepayment and any other
outstanding Obligations, provided that (a) Maker gives Holder not less than
thirty (30) days and not more than one hundred (100) days prior written notice
of Maker’s intention to make such prepayment, (b) at least ten (10) business
days prior to the prepayment date, Maker gives Holder written notice confirming
the actual prepayment date and (c) in addition to paying the entire outstanding
principal balance of this Note, all accrued interest thereon and any other
outstanding Obligations, Maker pays to Holder the Make-Whole Amount. Any
prepayment notice given by Maker shall be deemed null and void if the prepayment
covered by such notice is not made within thirty (30) days of the date specified
in Maker’s prepayment notice as the designated date for prepayment.

 

"Make-Whole Amount" with respect to any prepayment that occurs after the Closed
Period through and including October 9, 2020 means an amount equal to the
greater of (a) one percent (1%) of the then entire outstanding principal balance
of this Note or (b) the present value as of the date of prepayment of the
remaining scheduled payments of principal and interest (including any balloon
payment), determined by discounting such payments at the Monthly Equivalent
Treasury Security Rate (as hereinafter defined), less the amount of principal
being prepaid, provided such difference shall not be less than zero. "Monthly
Equivalent Treasury Security Rate" means the rate which, when compounded
monthly, results in a yield that is equivalent to the yield on the Most Recently
Auctioned U.S. Treasury Security (as hereinafter defined), which is compounded
semi-annually plus fifty (50) basis points per annum, having the same maturity
date as the Loan (or if there is not a Most Recently Auctioned U.S. Treasury
Security with the same maturity date as the maturity date of the Loan, then the
linearly interpolated yield-to-maturity of the two Most Recently Auctioned U.S.
Treasury Securities having the next longer and the next shorter remaining terms
to maturity), as reported in the Bloomberg News Service (or, if Bloomberg New
Service is no longer available, The Wall Street Journal or another daily
financial service or publication of national circulation selected by Holder) as
of the close of business on the second (2nd) business day preceding the date of
prepayment. “Most Recently Auctioned U.S. Treasury Security” means the U.S.
Treasury bonds, notes and bills with maturities of thirty (30) years, ten (10)
years, five (5) years, three (3) years, two (2) years, one (1) year, six (6)
months and three (3) months that were most recently auctioned by the United
States Treasury Department as of the date the Make-Whole Amount is calculated.

 



2

 

 

 

“Make Whole Amount” with respect to any prepayment that occurs after October 9,
2020 through and including October 9, 2021, means an amount equal to three
percent (3%) of the then entire outstanding principal balance of this Note.

 

“Make Whole Amount” with respect to any prepayment that occurs after October 9,
2021 through and including October 9, 2022, means an amount equal to two percent
(2%) of the then entire outstanding principal balance of this Note.

 

“Make Whole Amount” with respect to any prepayment that occurs after October 9,
2022 until the Maturity Date, means an amount equal to one percent (1%) of the
then entire outstanding principal balance of this Note.

 

Maker waives any right of prepayment except as expressly provided herein and as
may be provided in the other Loan Instruments.

 

Notwithstanding the foregoing, if Maker prepays all Obligations on or after
March 10, 2023 and after not less than thirty (30) days prior written notice to
Holder, Maker shall not be required to pay the Make-Whole Amount.

 

Notwithstanding the foregoing, on or after September 10, 2014, Maker shall have
the right to make partial prepayments on this Note on three (3) separate
occasions without the payment of a Make-Whole Amount, provided that (i) Maker
provides Holder not less than thirty (30) days’ prior written notice of its
intention to make the applicable partial prepayment, (ii) the prepayment is made
on a date that a Payment is due, (iii) each partial prepayment occurs at least
12 months after the previous partial prepayment, (iv) each partial prepayment
shall be in the amount of $1,681,750.00 and (v) there shall be no more than an
aggregate of three (3) partial prepayments made on this Note under this
paragraph.

 

If the outstanding principal balance of this Note or any portion thereof shall
become due and payable or shall be paid as a result of (a) an Event of Default
(which Event of Default shall be presumed to be, and conclusively shall be
deemed to be a willful default and a deliberate attempt on Maker’s part to avoid
payment of the Make-Whole Amount), (b) the exercise by Maker or any other person
of any right of redemption or the taking by Maker or any other person of any
other action to prevent a foreclosure of the Secured Property, (c) any
prepayment of the Loan in connection with a foreclosure or similar proceeding or
a foreclosure judgment, (d) a casualty or condemnation with respect to the
Secured Property, or (e) any other prepayment not permitted by the Loan
Instruments, then Maker shall pay to Holder the Make-Whole Amount computed, to
the extent not prohibited by applicable law, as if Maker had elected to prepay
this Note, as provided in the preceding paragraphs, on the date of such Event of
Default, exercise, action, casualty or condemnation, as applicable. If such
Event of Default, exercise, action, casualty or condemnation occurs during the
Closed Period, then, to the extent not prohibited by applicable law, the
Make-Whole Amount shall be equal to the greater of (a) ten percent (10%) of the
principal balance of this Note then unpaid or (b) the Make-Whole Amount, as
calculated in the manner set forth in the immediately preceding paragraphs.

 

Notwithstanding the foregoing, in the event of a casualty or condemnation with
respect to the Secured Property, if no Event of Default then exists beyond any
applicable notice and cure period and Holder is not willing to permit the
insurance proceeds or condemnation award, as applicable, to be used for the
restoration of the Secured Property and the Loan is prepaid as a result of the
casualty or condemnation, then no Make-Whole Amount shall be due with respect to
the application of the insurance proceeds or condemnation award to the
Obligations.

 



3

 

 

 

From and after the existence of an Event of Default, Holder, at its option, may
declare all Obligations to be immediately due and payable, then or thereafter,
as Holder may elect, regardless of the stated Maturity Date of this Note.

 

If Holder collects all or any part of the Obligations by an action, at law or in
equity, or in any bankruptcy, receivership or other court proceeding (whether at
the trial or appellate level), or if this Note is placed in the hands of
attorney(s) for collection, Maker shall pay, in addition to the principal and
interest due or deemed to be due, whether by acceleration or otherwise, and in
addition to the Make-Whole Amount, if due hereunder (a) all costs, including,
without limitation, reasonable attorneys’ fees and expenses, of collecting or
attempting to collect all amounts due pursuant to this Note and all other
Obligations, of enforcing or attempting to enforce Holder’s rights and remedies
pursuant to the Loan Instruments and of protecting the collateral securing this
Note, (b) all Late Charges due pursuant to this Note and (c) interest, at the
Increased Rate, computed on the amount of the Obligations.

 

The failure by Holder to exercise any right, power, privilege, remedy or option
as to maturity, foreclosure or otherwise, provided in any Loan Instrument or
otherwise available at law or in equity (each a “Remedy” and collectively,
“Remedies”) before or after any Event of Default, in any one or more instances,
or the acceptance by Holder of any partial payment or partial performance, shall
not constitute a waiver of any default or any Remedy, each of which shall remain
continuously in force, until waived in writing by Holder. Holder, at its option,
may rescind, in writing, any acceleration of this Note, but the tender and
acceptance of partial payment or partial performance alone shall not rescind or
in any other way affect any acceleration of this Note or the exercise by Holder
of any of its Remedies.

 

Maker and Holder intend to comply strictly with all usury laws now or hereafter
in force in the jurisdiction ("State") in which the Secured Property is located,
and all interest payable pursuant to this Note or any other Loan Instrument
shall be reduced to the maximum amount which is not in excess of the maximum
non-usurious rate of interest applicable to this Note or any other Loan
Instrument ("Legal Rate") allowed under the usury laws of the State, as now or
hereafter construed by the courts having jurisdiction over such matters. If the
aggregate of all interest (whether designated as interest, Late Charges,
Make-Whole Amount or otherwise) contracted for, chargeable or receivable
pursuant to this Note or any other Loan Instrument, whether upon regular payment
or acceleration or otherwise, exceeds the Legal Rate, it shall conclusively be
deemed a mutual mistake. Such excess shall be canceled automatically, and, if
theretofore paid, shall, at the option of Holder, either be rebated to Maker or
credited in reduction of the outstanding principal balance of this Note, or, if
this Note has been repaid, such excess shall be rebated to Maker. In the event
of a conflict between the provisions of this paragraph and the provisions of any
other portion of this Note or any other Loan Instrument, the provisions of this
paragraph shall control.

 

Maker waives all requirements for presentment, protest, notice of protest,
notice of dishonor, demand for payment and diligence in collection of this Note
or the Loan Instruments, and any and all other notices and matters of a like
nature, except for those expressly required by the Mortgage. Without notice to
Maker and without discharging Maker’s liability hereunder, Maker consents to any
extension of time (whether one or more) of payment of this Note, release of all
or any part of the security for the payment of this Note or release of any
Person liable for payment of this Note.

 



4

 

 

 

This Note may be changed only by an agreement, in writing, signed by Maker and
Holder. Maker waives and renounces all homestead exemption rights as to the
Obligations or any renewal or extension thereof. No failure or delay on the part
of Holder in exercising any Remedy pursuant to this Note or any Loan Instrument,
and no course of dealing between Maker and Holder, shall operate as a waiver of
any Remedy, nor shall any single or partial exercise of any Remedy preclude any
other or further exercise thereof or the exercise of any other Remedy. All
Remedies expressly provided for in the Loan Instruments are cumulative, and are
not exclusive of any rights, powers, privileges or remedies which Holder would
otherwise have at law or equity. No notice to or demand on Maker in any case
shall entitle Maker to any other or further notice or demand in similar or other
circumstances, nor shall any such notice or demand constitute a waiver of the
right of Holder to take any other or further action in any circumstances without
notice or demand.

 

The obligations of each Person and entity comprising Maker shall be joint and
several. The unenforceability or invalidity of any provision of this Note as to
any Person or circumstance shall not render that provision unenforceable or
invalid as to any other Person or circumstance, and all provisions hereof, in
all other respects, shall remain valid and enforceable.

 

If an Event of Default has occurred (and regardless of whether or not it has
been cured), Holder may exercise any and all Remedies, and shall have full
recourse to the Secured Property and to any other collateral given by Maker to
secure any or all of the Obligations, provided that any judgment obtained by
Holder in any proceeding to enforce the Remedies shall be enforced only against
the Secured Property and/or such other collateral. Notwithstanding the
foregoing, Holder may name Maker or any of its successors or assigns or any
Person holding under or through them as parties to any actions, suits or other
proceedings initiated by Holder to enforce any Remedies against the Secured
Property and/or such other collateral, including without, limitation, any
action, suit or proceeding to foreclose the lien of the Mortgage against the
Secured Property or to otherwise realize upon any other lien or security
interest created in any other collateral given to secure the payment of any or
all of the Obligations. The restriction on enforcement contained in the first
sentence of this paragraph shall not apply to, and Maker shall be personally
liable for, and Holder may seek and enforce judgment against Maker for:

 

(i)any and all losses, claims, damages, costs, expenses and/or liabilities,
including, without limitation, reasonable attorneys’ fees and expenses, incurred
by Holder:

 

(a)relating to or as a result of any material misstatement of fact (1) by or on
behalf of, Maker or Guarantor to Holder or Holder’s advisor relating to the Loan
or (2) contained in any Loan Instrument,

 

(b)relating to or as a result of fraud relating to the Loan, the Loan
Instruments, or any documents, materials or other information delivered by or on
behalf of Maker or Guarantor to Holder, Holder’s advisor or their respective
counsel relating to the Loan,

 

(c)relating to or as a result of misapplication of (1) insurance proceeds in a
manner which is not in accordance with the provisions of the Loan Instruments,
(2) condemnation awards in a manner which is not in accordance with the
provisions of the Loan Instruments, (3) trust funds or Lessee security deposits
which are received by or on behalf of Maker and are neither turned over to
Holder or used in compliance with the Loan Instruments, or (4) Rents, issues,
profits or other proceeds from the Secured Property received by, or on behalf
of, Maker or Guarantor and not otherwise applied to the Loan or to payment of
Secured Property operating expenses as required by the Loan Instruments,

 

(d)relating to or as a result of the breach of any representation or warranty
contained in the Sections of the Mortgage pertaining to environmental matters,
including without limitation, Sections 1.05E(4), 2.03(C) and 2.03(D), or any
default with respect to any covenant contained in the Sections of the Mortgage
pertaining to environmental matters, including without limitation, Section
1.05(E),

 



5

 

 

 

(e)as a result of any default with respect to Maker’s covenant to pay
Impositions or insurance premiums pursuant to the Mortgage or with respect to
Maker’s covenant to obtain and maintain the insurance required by the Mortgage,
including without limitation, the Terrorism Insurance,

 

(f)arising from, in respect of, as a consequence of, or in connection with: (1)
the existence of any circumstance or the occurrence of any action described in
Section 1.05E(1) of the Mortgage, (2) claims asserted by any Person (including,
without limitation, any Governmental Agency) in connection with, or in any way
arising out of, the presence, storage, use, disposal, generation, transportation
or treatment of any Hazardous Material on, in, under or about the Secured
Property, or (3) the violation or claimed violation of any law relating to any
Hazardous Material or any other Environmental Requirement in regard to the
Secured Property, regardless of whether or not such violation or claimed
violation occurred prior to or after the date of this Note or whether or not
such violation or claimed violation occurred prior to or after the time that
Maker became the owner of the Secured Property, and/or

 

(g)as a result of any intentional, bad faith waste of the Secured Property
committed by Maker or its agents (such damages to include, without limitation,
all repair costs incurred by Holder), (For purposes of this subparagraph, “bad
faith waste” is intended to mean the neglect or misconduct of Maker resulting in
material damage to the Secured Property or any portion thereof);

 

(ii)all outstanding principal, interest and other Obligations, including the
Make-Whole Amount:

 

(a)if there shall be a violation of Section 1.11 of the Mortgage that is not
waived or consented to by Holder in writing; and/or

 

(b)in the event that Maker or any Guarantor shall be the subject of any petition
or proceeding for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law that remains undismissed for
a period of ninety (90) days or more, and/or Maker or any Guarantor shall become
the subject of any liquidation, dissolution, receivership or other similar
proceeding, provided, however, that the provisions of this Paragraph (b)
regarding involuntary bankruptcy filings shall not apply if (A) an involuntary
bankruptcy is filed solely by Holder, or (B) the involuntary filing for
bankruptcy was initiated by a third-party creditor independent of any collusive
action, participation or collusive communication by (1) Maker, (2) any partner,
shareholder, member or other direct or indirect constituent owner of Maker, or
(3) any Guarantor; and/or

 

(c)if there shall be a violation of Section 5.20 of the Mortgage; and/or

 

(d)if the Mortgage or any of the other Loan Instruments are deemed fraudulent
conveyances or preferences or are otherwise deemed void pursuant to any
principles limiting the rights of creditors, whether such claims, demands or
assertions are made under the United States Bankruptcy Code (as amended or
replaced from time to time), including, without limitation, under Sections 544,
547 or 548 thereof, or under any applicable state fraudulent conveyance statutes
or similar laws; and

 



6

 

 

 

(iii)in the event of a loss which would be covered by the Terrorism Insurance
required by the Loan Instruments, an amount equal to the deductible on such
Terrorism Insurance, which amount shall either be applied by Holder to the debt
secured by the Mortgage or disbursed by Holder for the repair and restoration of
the Secured Property, all in accordance with the terms of the Loan Instruments.

 

The restriction on enforcement contained in the first sentence of the preceding
paragraph shall not apply to the Environmental Indemnity Agreement of even date
herewith executed by Maker and the other indemnitors, if any, in favor of Holder
and/or to the obligations of any Guarantor. It is expressly understood and
agreed, however, that nothing contained in the preceding paragraph shall (a) in
any manner or way constitute or be deemed to be a release of the Obligations or
otherwise affect or impair the enforceability of the liens, assignments, rights
and security interests created by the Mortgage or any of the other Loan
Instruments or any future advance or any related agreements or (b) preclude
Holder from foreclosing the Mortgage or from exercising its other remedies set
forth in the Mortgage or the Assignment, or from enforcing any of its rights and
remedies in law or in equity (including, without limitation, injunctive and
declaratory relief, restraining orders and receivership proceedings), except as
provided in the preceding paragraph.

 

If any payment required hereunder or under any other Loan Instrument becomes due
on a Saturday, Sunday, or legal holiday in the state in which the Premises are
located (those being non-business days), then such payment shall be due and
payable on the immediately following business day.

 

Notwithstanding anything herein or in any other Loan Instrument to the contrary,
whenever the term “reasonable attorneys’ fees” or other similar phrase is used
it shall mean attorney and paralegal fees actually incurred (based on the actual
number of hours worked by legal counsel and paralegals multiplied by the usual
and customary hourly rate then in effect), notwithstanding any statutory
presumption to the contrary. The foregoing provision shall not be deemed to
limit the obligation to pay out-of-pocket expenses and costs as provided in the
Loan Instruments.

 

"Maker" and "Holder" shall be deemed to include the respective heirs,
administrators, legal representatives, successors and assigns of Maker and
Holder.

 

Time is of the essence with respect to each and every provision hereof.

 

This Note shall be governed by, and construed and enforced in accordance with
the laws of the State, other than such laws with respect to conflicts of laws.

 

In the event of any inconsistencies between the terms of this Note and the terms
of any other Loan Instruments, the terms of this Note shall prevail.

 

This Note is intended to be and shall be construed as an instrument under seal.

 

 

[Signature Page Follows]

 

7

 

 

[Signature Page – Promissory Note]

 

 

Waiver of Appraisal Rights. The laws of South Carolina provide that in any real
estate foreclosure proceeding a defendant against whom a personal judgment is
taken or asked may within thirty days after the sale of the Secured Property
apply to the court for an order of appraisal. The statutory appraisal value as
approved by the court would be substituted for the high bid and may decrease the
amount of any deficiency owing in connection with the transaction. Pursuant to
Section 29-3-680 of the South Carolina Code of Laws, 1976, as amended, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE SECURED PROPERTY.

 

 



IN WITNESS WHEREOF, maker has executed this Note under seal as of the date first
above written.

 

      TS TALISON ROW, LLC,       a Delaware limited liability company (SEAL)    
            By: Trade Street Operating Partnership, LP, a Delaware  Signed,
sealed and     liability partnership, its Sole Member    (SEAL) delivered in the
presence of:             By: Trade Street OP GP, LLC, a Delaware limited        
liability company, its general partner   (SEAL) /s/ Vanette Lugo          
Witness     By: Trade Street Residential, Inc., a Maryland Print Name: Vanette
Lugo     corporation, its sole member    (SEAL)                 /s/ Greg Baumann
    By: /s/ Bert Lopez (SEAL) Witness       Name: Bert Lopez   Print Name: Greg
Baumann     Title: COO/CFO                

 



8

